Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1, 3-8, 11-13 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Modarres et al (US 2015/0355710) in view of Maguire et al (US 2014/0151356).

As per claim 1 Modarres et al depicts figures 1 & 4 and discloses: A sensor system for a vehicle steering wheel 806 comprising: a first electrode 420 on the vehicle steering wheel 806; a controller 120 electrically and physically coupled to the first electrode 420 { [0031] In the embodiment shown in FIG. 1, the inducing electrode is communicatively coupled to ESF controller 120.}, the controller 120 having a processor 102 and a memory 104 {figure 1}, the memory 104 storing computer executable instructions for execution by the processor 102 { [0021] In the embodiment shown, system 100 comprises a computing device 101 having a processor 102 in communication with other hardware via bus 106. Computing device may comprise, for example, a smartphone, tablet, or portable gaming device. While computing device 101 is shown as a single device in FIG. 1, in other embodiments, the computing device may comprise multiple devices, such as a game console and one or more game controllers. A memory 104, which can comprise any suitable tangible (and non-transitory) computer-readable medium such as RAM, ROM, EEPROM, or the like, embodies program components that configure operation of the computing device 101.}, the computer executable instructions causing the processor 102 to receive an electrical signal from the first electrode 420 { [0041] FIG. 4 shows one embodiment of a system for induced electrostatic haptic effects. In this example, computing device 401 comprises a touch enabled display 418. Computing device 401 may be configured similarly to computing device 101 of FIG. 1, though components such as the processor, memory, sensors, and the like are not shown in this view for purposes of clarity.}; a second electrode 422 on the vehicle steering wheel 806, at least a portion of the second electrode 422 being disposed within an electrical field generated by the first electrode 420, the second electrode 422 being physically decoupled from the controller 120 , wherein the electrical field generated by the first electrode 420 induces a corresponding charge on the second electrode 422 { [0043] Computing device 401 comprises an inducing electrode 420 not in contact with the induced electrode 422, and configured to induce an electric charge on the induced electrode 422.}, and proximity of a conductive material to the first 420 or second electrode 422 alters the electrical signal received by the controller 120 from the first electrode 420; { [0042] Computing device 401 comprises a touch surface 416 and an induced electrode 422. In some embodiments, a display 418 comprises the touch surface 416 and the induced electrode 422. In other embodiments, the touch surface 416 and the induced electrode 422 may be coupled directly to the display 418, such as a layer of material on top of display 418. In this example, the area of the display 418 corresponds to the touch surface 416, though the same principles could be applied to a touch surface 416 completely separate from the display 418. Note: the claimed “conductive material” is seen to be conductive parts of the user’s finger (i.e. touch)}  wherein the controller 120 transmits a first electrical input to the first electrode 420 that steering wheel of a vehicle 806 and the controller 120 transmits a second electrical input to the first electrode 420 that induces the corresponding charge on the second electrode 422, wherein the first and second electrical inputs 

As per claim 16 Modarres et al depicts figures 1 & 4 and discloses, insofar as the claims are definite and understood: A sensor system, comprising: a primary electrode 420 { [0031] In the embodiment shown in FIG. 1, the inducing electrode is communicatively coupled to ESF controller 120.} positioned within an accessible object; a controller 120 comprising a charging source that charges the primary electrode 420, wherein, upon the charging, the controller 120 is configured to receive an electrical signal back from the primary electrode 420 { [0041] FIG. 4 shows one embodiment of a system for induced electrostatic haptic effects. In this example, computing device 401 comprises a touch enabled display 418. Computing device 401 may be configured similarly to computing device 101 of FIG. 1, though components such as the processor, memory, sensors, and the like are not shown in this view for purposes of clarity.}; a floating electrode 422 that is mechanically disconnected from outside charging sources, wherein at least a portion of the floating electrode 422 is aligned with the primary electrode 420 within the accessible object such that upon the charging of the primary electrode 420 {Note: the first electrode is seen to be the primary electrode}, the floating electrode 422 {Note: the second electrode is seen to be the floating electrode} exhibits an induced current thereon { [0043] Computing device 401 comprises an inducing electrode 420 not in contact with the induced electrode 422, and configured to induce an electric charge on the induced electrode 422.}; wherein, proximity of a conductive material to either the primary electrode 420 or the floating electrode 422 induces capacitive coupling between the conductive material and the respective primary 420 or floating electrode 422 that alters the electrical signal received by the controller 120 from the primary electrode 420 { [0042] Computing device 401 comprises a touch surface 416 and an induced electrode 422. In some embodiments, a display 418 comprises the touch surface 416 and the induced electrode 422. In other embodiments, the touch surface 416 and the induced electrode 422 may be coupled directly to the display 418, such as a layer of material on top of display 418. In this example, the area of the display 418 corresponds to the touch surface 416, though the same principles could be applied to a touch surface 416 completely separate from the display 418. Note: the claimed “conductive material” is seen to be conductive parts of the user’s finger (i.e. touch)}; and wherein the controller 120 is configured to track a response of the electrical signal to the capacitive coupling; wherein the primary electrode 420 is a floating electrode 422 is a capacitive sensing element; { [0018] The electric signal causes the inducing electrode to generate a charge on the induced electrode, which may create capacitive coupling with an object (e.g., the user's hand or a stylus) near or touching the surface of the touchscreen display. A user may then feel this capacitive coupling as a haptic effect comprising, for example, a change in the perceived coefficient of friction or a simulated texture on the surface of the touchscreen display. }wherein the controller 120 uses the electrical signal to identify changes in an electrical field strength about the primary electrode 420 due to the proximity of the conductive material; and { [0038] Haptic effect generation module 128 represents programming that causes processor 102 to generate and transmit a haptic signal to ESF controller 120 to generate the selected electrostatic haptic effect at least when a touch is occurring. For example, generation module 128 may access stored waveforms or commands to send to ESF controller 120. As another example, haptic effect generation module 128 may receive a desired type of texture and utilize signal processing algorithms to generate an appropriate signal to send to ESF controller 120. } wherein changes in the corresponding electrical field strength about the floating electrode 420 cause a detectable change in an electrical field strength about the primary electrode 420. { [0038] Haptic effect generation module 128 represents programming that causes processor 102 to generate and transmit a haptic signal to ESF controller 120 to generate the selected electrostatic haptic effect at least when a touch is occurring. For example, generation module 128 may access stored waveforms or commands to send to ESF controller 120. As another example, haptic effect generation module 128 may receive a desired type of texture and utilize signal processing algorithms to generate an appropriate signal to send to ESF controller 120. }

With respect to claims 1 and 16 Modarres et al is silent as to:  a heating element or heat directed to a steering wheel and first and second electrical inputs that are time multiplexed.  Regarding claims 1 and 16 Maguire et al discloses: a heating element or heat directed to a steering wheel { [0020] According to [sic] an exemplary embodiment, an electrode (e.g., a heating element 18) is positioned within a sensing zone (e.g., a heater zone 16) of the steering wheel 12. The steering wheel system 20 may include any suitable number of such electrodes positioned within any suitable number of sensing zones. The electrode may be used to provide warmth for a vehicle occupant when a heating signal (e.g., a first signal) is supplied to the electrode (i.e., the electrode may generate heat for the driver's hands). } and first and second electrical inputs that are time multiplexed.  { [0023] According to an exemplary embodiment, the controller is configured to supply the heating signal and the sensing signal to the electrode on an alternating basis at a pre-determined time interval. Further, the heating and sensing signals may be time-multiplexed between multiple electrodes, according to how multiple electrodes are arranged in the steering wheel system 20 (i.e., whether multiple electrodes are arranged in parallel or series).}

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the sensor system of Modarres et al with a heating element or heat directed to a steering wheel and first and second electrical inputs that are time multiplexed as taught by Maguire et al.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a heating element or heat directed to a steering wheel and first and second electrical inputs that are time multiplexed because “it would be advantageous to package (i.e., position, locate, provide) an occupant sensor system and a heating element in relative close proximity, such that the system may simultaneously detect the presence of an occupant and provide heat to the occupant.” {See [0005] of Maguire et al }

As per claim 3 Modarres et al depicts in figure 4 and discloses: The sensor system of claim 1, wherein at least a portion of the second electrode 422 is in a position that is spaced apart from and extends alongside at least a corresponding portion of the first electrode 420.

As per claim 4 Modarres et al depicts in figure 4 and discloses: The sensor system of claim 3, wherein entireties of both the second electrode 422 and the first electrode 420 are spaced apart from each other.

As per claim 5 Modarres et al depicts in figure 4 and discloses: The sensor system of claim 1, wherein the first electrode 420 is disposed on a first substrate { [0043] In some embodiments, the inducing electrode 420 may be coupled to the housing of device 401.}, and the second electrode 422 is disposed on a second substrate 418, the first substrate being spaced apart from the second substrate { figure 4 }.

As per claim 6 Modarres et al discloses: The sensor system of claim 5, wherein in an x-y-z coordinate system, the first substrate and the second substrate overlap at a plurality of x-axis and y-axis coordinates and are spaced apart along a z-axis, 

As per claim 12 Modarres et al discloses: The sensor system of claim 1, wherein first electrode 420 and the second electrode 422.

As per claim 13 Modarres et al discloses: The sensor system of claim 12, wherein 

With respect to claims 6 and 12-13 Modarres et al is silent as to:  an adhesive or adhesive layer with is non-conductive.  Official notice is taken of the fact that an adhesive or adhesive layer with is non-conductive is notoriously old and well known in the sensor art.

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the sensor system of Modarres et al with an adhesive or adhesive layer with is non-conductive as taught in the art.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide an adhesive or adhesive layer with is non-conductive to secure to layers and substrates within the sensor system.

As per claim 7 Modarres et al discloses: The sensor system of claim 1, wherein the first electrode 420 is disposed on a first side of a substrate and the second electrode 422 is disposed on a second side of the substrate, wherein the first and second sides are opposite and spaced apart from each other. { [0043] Computing device 401 comprises an inducing electrode 420 not in contact with the induced electrode 422, and configured to induce an electric charge on the induced electrode 422. In the example shown in FIG. 4, the inducing electrode 420 is positioned below the induced electrode 422. However, in other embodiments, the inducing electrode 420 may be positioned above or to the side of the induced electrode 422. }

As per claim 8 Modarres et al depicts in figures 4 & 5 and discloses: The sensor system of claim 1, wherein a perimeter of the second electrode 422 is within and spaced apart from a respective perimeter of the first electrode 420. { Note: “a” perimeter, which lacks specificity to overcome a perimeter depicted in figure 4.  Additionally figure 5 also shows another embodiment with “a perimeter of the second electrode 524 & 526 is within and spaced apart from a respective perimeter of the first electrode 528 & 530.” }

As per claim 11 Modarres et al discloses: The sensor system of claim 1, wherein the first electrode 420 has a first end portion and a second end portion, the first end portion being physically coupled to the controller 120 { figure 1 & [0041] FIG. 4 shows one embodiment of a system for induced electrostatic haptic effects. In this example, computing device 401 comprises a touch enabled display 418. Computing device 401 may be configured similarly to computing device 101 of FIG. 1, though components such as the processor, memory, sensors, and the like are not shown in this view for purposes of clarity.} and the second end portion being spaced apart from the first end portion {figure 4}, and a respective end portion of the second electrode 422 is disposed adjacent the second end portion of the first electrode 420 within the electric field of the second end portion of the first electrode 420 {figure 4}.

As per claim 14 Modarres et al discloses: The sensor system of claim 1, wherein at least a portion of the first 420 and/or second electrode 422 is disposed adjacent a rim portion of a steering wheel frame. {figure 8}

As per claim 15 Modarres et al depicts in figure 8 and discloses: The sensor system of claim 1, wherein the first 420 and second electrodes 422 are disposed adjacent a seat frame in a vehicle. { [0072] As another example, in some embodiments, an induced electrode 806 may be associated with a graspable device, for example, a car steering wheel. A user may drive the car down the highway while grasping the steering wheel, for example, to navigate. Note: a car steering wheel is adjacent to a seat frame in a vehicle}

Claims 2, 10, 17 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Modarres et al (US 2015/0355710) in view of Maguire et al (US 2014/0151356) as applied to claims 1, 3-8, 11-13 and 14-16 above, and further in view of Wolfgang (DE 10 2017 205 640).

As per claim 2 Modarres et al depicts in figures 1 & 4 and discloses: The sensor system of claim 1, wherein a controller 120 output transmitted to the first electrode 420 induces the electric field and processor 102.

As per claim 17 Modarres et al depicts in figure 4 and discloses: A sensor system according to claim 16, wherein the portion of the floating electrode 422 aligned with the primary electrode 420 is also spaced apart from the primary electrode 420 {figure 4], such that when the conductive material is proximate the aligned portion of the floating electrode 422 {figure 4}, the capacitive coupling { [0018] The electric signal causes the inducing electrode to generate a charge on the induced electrode, which may create capacitive coupling with an object (e.g., the user's hand or a stylus) near or touching the surface of the touchscreen display. A user may then feel this capacitive coupling as a haptic effect comprising, for example, a change in the perceived coefficient of friction or a simulated texture on the surface of the touchscreen display. } changes primary electrode 420.

With respect to claims 2 and 17 Modarres et al is silent as to:  a baseline signal or capacitance for comparing.  Regarding claims 2 and 17 Wolfgang discloses:  { [0039] Due to a correspondingly large change in the values detected by means of the electrode, such as, for example, an electrical potential, it can be concluded on touching the electrode or a structure surrounding the electrode that a so-called "touch gesture", ie. H. an operating gesture in which the steering unit has been touched has been provided. In order to distinguish between a touch gesture and a non-contact control gesture, for example, a threshold value can be specified, which, when exceeded, can be concluded by a contact gesture from values determined by the electrode. }

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the sensor system of Modarres et al with a baseline signal or capacitance for comparing as taught by Wolfgang.  The rationale is as follows: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a sensor system with  a baseline signal or capacitance for comparing “to distinguish between a touch gesture and a non-contact control gesture” { See [0039] of Wolfgang}

As per claim 10 Modarres et al discloses: The sensor system of claim 1, further comprising figure 8} and the first 420  and second electrodes 422 as a pair, the controller 120, and the computer executable instructions further cause the processor 102 to first electrode 420 from the frame of the steering wheel.  

As per claim 21 Modarres et al depicts figures 1 & 4 and discloses A sensor system for a vehicle steering wheel 806, comprising: a first electrode 420 on the vehicle steering wheel 806; a controller 120 electrically and physically coupled to the first electrode 420 { [0031] In the embodiment shown in FIG. 1, the inducing electrode is communicatively coupled to ESF controller 120.},  the controller 120 having a processor 102 and a memory 104 {figure 1}, the memory 104 storing computer executable instructions for execution by the processor 102 { [0021] In the embodiment shown, system 100 comprises a computing device 101 having a processor 102 in communication with other hardware via bus 106. Computing device may comprise, for example, a smartphone, tablet, or portable gaming device. While computing device 101 is shown as a single device in FIG. 1, in other embodiments, the computing device may comprise multiple devices, such as a game console and one or more game controllers. A memory 104, which can comprise any suitable tangible (and non-transitory) computer-readable medium such as RAM, ROM, EEPROM, or the like, embodies program components that configure operation of the computing device 101.},  the computer executable instructions causing the processor 102 to receive an electrical signal from the first electrode 420 { [0041] FIG. 4 shows one embodiment of a system for induced electrostatic haptic effects. In this example, computing device 401 comprises a touch enabled display 418. Computing device 401 may be configured similarly to computing device 101 of FIG. 1, though components such as the processor, memory, sensors, and the like are not shown in this view for purposes of clarity.}; a second electrode 422 on the vehicle steering wheel 806, at least a portion of the second electrode 422 being disposed within an electrical field generated by the first electrode 420, the second electrode 422 being physically decoupled from the controller 120, wherein the electrical field generated by the first electrode 420 induces a corresponding charge on the second electrode 422 { [0043] Computing device 401 comprises an inducing electrode 420 not in contact with the induced electrode 422, and configured to induce an electric charge on the induced electrode 422.}, and proximity of a conductive material to the first 420 or second electrode 422 alters the electrical signal received by the controller 120 from the first electrode 420; { [0042] Computing device 401 comprises a touch surface 416 and an induced electrode 422. In some embodiments, a display 418 comprises the touch surface 416 and the induced electrode 422. In other embodiments, the touch surface 416 and the induced electrode 422 may be coupled directly to the display 418, such as a layer of material on top of display 418. In this example, the area of the display 418 corresponds to the touch surface 416, though the same principles could be applied to a touch surface 416 completely separate from the display 418. Note: the claimed “conductive material” is seen to be conductive parts of the user’s finger (i.e. touch)} wherein the controller 120 transmits a first electrical input to the first electrode 420 that steering wheel 806, and the controller 120 transmits a second electrical input to the first electrode 420 that induces a corresponding charge on the second electrode 422, wherein the first and second electrical inputs are {figure 8}  and the first 420 and second electrodes 422 as a pair, the controller 120, and the computer executable instructions further cause the processor 102 to first electrode 420 from the frame of the steering wheel 806.

Regarding claims 10 and 21 Modarres et al is silent as to: a third electrode between a steering wheel frame and the first and second electrodes.  With respect to claims 10 and 21 Wolfgang discloses in [0056] and shows in figure 2: a third electrode 13 between a steering wheel frame and the first and second electrodes 9 & 11.  

It would have been obvious to a person having ordinary skill in the art at the time the invention was effectively filed to provide the steering wheel of Modarres et al with a third electrode as taught by Wolfgang.  The rationale is as follow: one of ordinary skill in the art at the time the invention was effectively filed would have been motivated to provide a steering wheel with a third electrode to provide separate sensory areas using operating gestures that activate different control commands. { See [0057] of Wolfgang. }

Response to Arguments
Applicant's arguments filed June 28, 2022 have been fully considered but they are not persuasive.  Applicant asserts in the fourth paragraph on page 1 the following:
The Applicant respectfully states that this anticipation rejection was not supported by the Modarres disclosure because the Modarres reference does not directly disclose the signal back from the first (“inducing”) electrode to the controller as claimed. The Examiner cited Modarres’s FIG. 4 for this part of the rejection, but the Applicant respectfully argues that Modarres never teaches a signal from Modarres’s first “inducing” electrode to the controller.

Modarres discloses in [0041]  the following:
FIG. 4 shows one embodiment of a system for induced electrostatic haptic effects. In this example, computing device 401 comprises a touch enabled display 418. Computing device 401 may be configured similarly to computing device 101 of FIG. 1, though components such as the processor, memory, sensors, and the like are not shown in this view for purposes of clarity.

In other words, device 401 shown in figure 4 is configured as device 101 in figure 1.  Figure 1 shows controller 120 connected to receive signals to all the electrical components including sensor 108 of touch surface 116, which correlates to the touch surface shown in in figure 4 as disclosed in [0042] stating:
Computing device 401 comprises a touch surface 416 and an induced electrode 422. In some embodiments, a display 418 comprises the touch surface 416 and the induced electrode 422.

Therefore, contrary to applicant’s assertion and looking at the disclosure as whole, Modarres does teach a signal from Modarres’ first inducing electrode to the controller.

In the fifth paragraph on page 2, applicant asserts the following:

Nothing in Modarres’s disclosure shows or suggests, however, adding heat to the computer devices that Modarres shows. In fact, heating computer devices would be entirely counter-intuitive. Computer technology is well known for using many different structures to remove heat from computer components, as heat is destructive to computers and associated hardware.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Maguire was relied upon for the heating element as rejected supra.  
Applicant continues in the sixth paragraph on page 2 with the following assertion:
The Applicant notes that Modarres does briefly show a steering wheel embodiment in FIG. 8 and par. 72, but never mentions heating. In fact, Modarres par. 30 teaches against the user’s finger being in proximity of the inducing electrode, and Modarres uses both physical distance (par. 30, line 17) and an insulator (par. 30, line 11) for such protection. The embodiment of Modarres’s par. 30 teaches away from Modarres ever being used to show the primary/inducing electrode as a heating element as recited herein because Modarres removes the inducing electrode from physically affecting the user, and nothing in the art cited in the office action suggests that a user could feel heat from Modarres’s inducing electrode. For at least these reasons, the rejections of the independent claims should be reconsidered.

Whether or not Modarres “briefly” shows a steering wheel or not, is not germane. Modarres discloses a steering wheel as required by the claimed invention.  Figure 8 of Modarress clearly shows electrode 806 used in a steering wheel, as well as other areas in the proximity of a user’s finger, so the assertion that Moddarres teaches away for an electrode being near a user is curious.  And as stated supra, Maguire was relied upon for the heating element, and one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID D DAVIS whose telephone number is (571)272-7572. The examiner can normally be reached Monday - Friday, 8 a.m. - 4 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID D DAVIS/Primary Examiner, Art Unit 2627                                                                                                                                                                                                        



ddd